Citation Nr: 1010834	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for mood disorder to 
include as secondary to residuals of a head injury.

3.  Entitlement to an acquired psychiatric disorder, other 
than mood disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to December 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.

The record shows that the Veteran filed a claim of 
entitlement to service connection for a mood disorder.  
However, the medical evidence of record also indicates that 
the Veteran has been diagnosed with other psychiatric 
disorders in addition to mood disorder.  Although not 
specifically claimed by the Veteran, in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), as will be discussed in 
greater detail in the REMAND portion below, the Board has 
included the issue of entitlement to service connection for 
an acquired psychiatric disorder, other than mood disorder on 
the title page.  

A hearing was held on February 20, 2009, by means of video 
conferencing equipment with the appellant in Des Moines, 
Iowa, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

Subsequent to the February 2008 Statement of the Case (SOC), 
the Veteran submitted additional VA treatment records.  The 
Veteran did not provide a waiver of RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).  The VA 
treatment records show continued treatment for the Veteran's 
head injury and mood disorder.  However, the records are 
duplicative of the VA treatment records that were considered 
by the RO.  Consequently, a waiver of initial consideration 
by the agency of original jurisdiction is not necessary.  See 
38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than mood disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed July 2000 rating decision denied service 
connection for residuals of a head injury.

3.  Some of the evidence received since the July 2000 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a head injury.

4.  The Veteran has not been shown to currently have 
residuals of a head injury that are causally or etiologically 
related to his military service.

5.  The Veteran has not been shown to currently have a mood 
disorder that is causally or etiologically related to his 
military service.  




CONCLUSIONS OF LAW

1.  The July 2000 RO rating decision denying entitlement to 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302 (2009).

2.  Evidence received after the July 2000 RO rating decision 
is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).

3.  Residuals of a head injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1100, 
1111, 1131, 1153, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

4.  A mood disorder was not incurred in or aggravated by 
active service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1100, 1111, 1131, 1153, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).
In this case, the RO did provide the appellant with notice in 
January 2006 and April 2006 prior to the initial decision on 
the claims in October 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the January 2006 and April 2006 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.

In addition, the RO notified the Veteran in the January 2006 
and April 2006 notice letters about the information and 
evidence that VA will seek to provide.  The letters indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2006 and April 2006 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letters informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.
Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
The March 2006 letter informed him that a disability rating 
was assigned when a disability was determined to be service- 
connected and that such a rating could be changed if there 
were changes in his condition.  

With respect to the claim to reopen, VA must notify such a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).  The duty to notify requires, in 
the context of a claim to reopen, VA to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for residuals of a head injury, 
and therefore, regardless of whether the requirements of Kent 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication. Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The Veteran provided testimony 
at the February 2009 hearing, and the transcript has been 
reviewed.  

The Board recognizes that the Veteran was not afforded VA 
examinations in conjunction with the claims on appeal.  An 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board concludes an examination is not needed with respect 
to the Veteran's claim of entitlement to service connection 
for residuals of a head injury.  Here, the service treatment 
records are completely absent for evidence of a head injury, 
and the post-service treatment records are absent for any 
evidence of a possible head injury until 1995, more than 10 
years after separation from active service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
As all four elements of McLendon have not been met, an 
examination is not warranted.  

In addition, the Board finds that an examination is also not 
necessary with respect to the Veteran's claim of entitlement 
to service connection for a mood disorder.  The service 
treatment records are completely negative for any diagnosis 
of a mood disorder.  Indeed, there is no diagnosis of a mood 
disorder until years after separation from service.  
Furthermore, there is no medical evidence relating the 
Veteran's mood disorder to active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

I.	New and Material Evidence

Initially, the Board notes that the Veteran's claim of 
entitlement to service connection for residuals of a head 
injury was first denied by a May 1998 rating decision.  In 
that decision, it was noted that the Veteran's claim was 
denied because there was no evidence that the Veteran 
suffered any head trauma at any time.  Furthermore, the RO 
requested that the Veteran send any medical evidence showing 
that he incurred an injury to the head and that it occurred 
during service.  The Veteran was notified of that decision 
and of his procedural and appellate rights; however, he did 
not submit a notice of disagreement.  Therefore, the decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
2000, the Veteran submitted a claim to reopen his previously 
denied claim of service connection for residuals of a head 
injury.  In a July 2000 rating decision, the RO denied the 
Veteran's claim on the basis that new and material evidence 
had not been received to reopen the claim.  It was noted that 
the Veteran had organic brain syndrome secondary to head 
trauma, but there was no basis provided to associate the 
condition to a head injury in service.  The Veteran was 
notified of the decision and his procedural and appellate 
rights, but did not submit a notice of disagreement.  
Therefore, the decision is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As the last previous denial of service connection was 
premised on the finding that there was no evidence of a head 
injury during service and no evidence that the residuals of a 
head injury were related to service, additional evidence, to 
be new and material (i.e., related to an unestablished fact 
necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim) must be evidence 
that would tend to show that the Veteran had a head injury 
during service and/or that the Veteran's current residuals of 
a head injury are otherwise related to active service.  

The evidence associated with the claims file subsequent to 
the July 2000 rating decision includes Social Security 
Administration (SSA) records, VA treatment records, private 
treatment records, and the Veteran's own assertions and 
hearing testimony.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
July 2000 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim of service connection for 
residuals of a head injury.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the VA treatment records, particularly those 
dated in 2003, to be material.  Specifically, in the January 
2003 VA treatment record, it was noted that the Veteran had a 
history of head trauma in 1983 and in 1996 with a resulting 
seizure disorder, mood disorder, and history of alcohol 
dependence.  As the record contains a diagnosis of residuals 
of a head injury which is related, in part, to a head injury 
that occurred in 1983 during the Veteran's active service, 
the Board finds that the evidence relates to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
residuals of a head injury are related to active service.  
The Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for residuals of a head injury.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claims 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and he has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

II.	Service Connection for Residuals of Head Injury

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals 
of a head injury.  Concerning this, the service treatment 
records are negative for any notation, documentation, or 
complaints related to a head injury.  The February 1981 
annual examination report shows that the Veteran's head, 
face, neck and scalp were clinically evaluated as normal and 
the Veteran's neurologic condition was clinically evaluated 
as normal.  In the February 1981 report of medical history, 
the Veteran checked no as to having experienced any head 
injury.  In an August 1984 clinical record, it was noted that 
examination of the head was normocephalic and atraumatic.  
The neurological examination showed that the cranial nerves 
were grossly intact and the muscle strength was 5/5 for all 
muscle groups.  Furthermore, in the August 1984 report of 
medical history, there was no complaint or notation related 
to any head injury.  In addition, the August 1984 separation 
examination report shows that the Veteran's head, face, neck 
and scalp were clinically evaluated as normal and did not 
include any documentation related to a head injury.  The 
Board recognizes the Veteran's contentions that he had a head 
injury in 1979 and, particularly, in 1983 when he hit his 
head on a ramp when he was in Panama.  However, although the 
Veteran is competent to state that he had head injuries, 
there is no evidence of any treatment for a head injury 
during service and the Veteran's personnel records do not 
show that the Veteran was ever stationed in Panama or South 
America.  Finally, the Board recognizes the Veteran's 
contentions that he was hospitalized during active service 
for his head injury.  Although the service treatment records 
contain several hospital reports, including records from 
Walter Reed Army Medical Center, the provided medical 
treatment was related to the Veteran's continued right flank 
pain after a flank exploration operation in 1981.  The 
hospital records were completely absent for any evidence 
related to a head injury or residuals thereof.  

Following the Veteran's separation from active service, the 
Veteran filed claims for service connection in 1984 and 1985, 
but did not claim service connection or note any problems 
related to residuals of a head injury.  The medical records 
were completely negative for any indication of a head injury 
until 1995.  In the MRI report, it was noted that the Veteran 
had a history suspicious for possible left brain ischemia or 
injury.  The report noted that there was a normal MR signal 
from intercranial structures and no MR abnormality was seen 
either above or below the tentorium.  The circle of Willis, 
major vessel, and the vertebral basilar artery gave normal 
flow signal void.  The impression was normal brain MRI.  The 
first notation after this 1995 MRI report with respect to a 
head injury is noted in the August 1996 private treatment 
records wherein it was noted that the Veteran suffered a head 
injury after being hit with a metal bar.  Since that time, 
the medical evidence is quite extensive, to include several 
allegations of head injuries during service and after 
service, and shows that the Veteran did have a traumatic 
brain injury with resulting issues to include memory loss, 
seizure disorder, and headaches.  

Although the Veteran has current residuals related to a head 
injury, there is no competent and probative medical evidence 
relating the Veteran's current disability to active service.  
In this respect, the Board notes that VA treatment records 
dated in 2003, which were sufficient to reopen the Veteran's 
claim, noted that the Veteran reported head trauma in 1983 
and 1996 which resulted in a seizure disorder and mood 
disorder.  However, the physician appears to relate the 
Veteran's residuals of a head injury, in part, to 1983 based 
solely on the Veteran's reports of a head injury during 
active service.  It appears that the diagnosis is merely the 
recordation of the history as related by the Veteran, and 
does not represent a probative medical conclusion or opinion 
by the author.  LeShore v. Brown, 8 Vet. App. 406 (1995).
However, the Board recognizes that such an opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).   Nonetheless, the critical question is whether 
the medical opinion is credible in light of all the evidence.  
In fact, the Board may reject a medical opinion that is based 
on facts provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
Veteran if rebutted by the overall weight of the evidence).  

In this case, the Board finds that the Veteran's statements 
not credible as to the onset of his head injury.  First, the 
Board observes that the post-service evidence shows that the 
Veteran was treated for a head injury in August 1996 after 
being assaulted with a metal bar.  See private treatment 
records.  Thereafter, in the VA treatment records dated in 
1997, the Veteran stated several times that he had a head 
injury in 1996, but did not report any other head injuries.  
Subsequently, the Veteran stated that he had an in-service 
head injury in 1983.  See April 1998 VA treatment record.  In 
the remaining 1998 VA treatment records, the Veteran also 
stated that he suffered a gunshot wound to the head in 1996.  
See November 1998 VA treatment record.  In a June 2000 
record, the Veteran stated that he also had a head injury in 
service in 1979.  In a February 2000 record, it was noted the 
records indicated that the Veteran was hit in the head with a 
blunt object in 1986.  In addition, during the February 2004 
VA examination report, the Veteran stated that he had a head 
injury in 1983, but denied other head injuries.  Here, the 
Veteran has reported multiple head injuries, but his 
statements have been inconsistent as to when these alleged 
injuries occurred and the circumstances of the injuries.  
Therefore, his statements do not inspire belief or constitute 
persuasive evidence.  

Concerning what is meant by the "credibility" of evidence, 
the Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  The inconsistency of the Veteran's statements in 
this case render them not credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) ("The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).  

Moreover, the service treatment records are completely 
negative for any notation or complaint of a head injury and 
there is no treatment for a possible head injury until 1995, 
10 years after separation from active service.  In fact, the 
1995 record showed a normal brain MRI.  In light of the 
Veteran's inconsistent statements and no evidence of a head 
injury during service or for years thereafter, the Board 
finds that the Veteran's statements not credible as to the 
onset of his head injury and therefore of no probative 
weight.  As the VA physician's opinion is based on the 
Veteran's statements as to the date of his head injury, the 
Board finds that the opinion is entitled to no probative 
value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Thus, the only evidence of record relating the Veteran's 
residuals of a head injury to active service is the Veteran's 
own personal statements.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  However, the Veteran, as a lay person, is not 
competent to testify that his current residuals of a head 
injury were caused by active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

The Board has considered the Veteran's statements as to the 
onset and chronicity of his disability.  During the hearing 
and in the statements in the record, the Veteran has 
contended that he had several head injuries during service 
and after service.  In Savage v. Gober, 10 Vet. App. 488 
(1997), it was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  In this case, 
the service treatment records are completely negative for any 
indication of a head injury.  Furthermore, as stated above, 
the post-service treatment records do not show any evidence 
of a possible brain injury until 1995, more than 10 years 
after separation from active service, which showed a normal 
brain MRI.  See Maxson, supra.  In addition, the Board finds 
that the Veteran's statements as to the onset and continuity 
of the residuals of a head injury are not credible.  As was 
noted above, the post-service evidence shows that the Veteran 
was first evaluated for a head injury in 1995; however, the 
MRI report showed a normal brain.  Thereafter, the Veteran 
was treated for a head injury in August 1996 after being 
assaulted with a metal bar.  See private treatment records.  
In the VA treatment records dated in 1997, the Veteran stated 
several times that he had a head injury in 1996.  The Veteran 
also stated that he had an in-service head injury in 1983.  
See April 1998 VA treatment record.  In the remaining 1998 VA 
treatment records, the Veteran also stated that he suffered a 
gunshot wound to the head in 1996.  See November 1998 VA 
treatment record.  In a June 2000 record, the Veteran stated 
that he also had a head injury in service in 1979.  In a 
February 2000 record, it was noted that the Veteran was hit 
in the head with a blunt object in 1986.  In addition, during 
the February 2004 VA examination report, the Veteran stated 
that he had a head injury in 1983, but denied other head 
injuries.  In light of these inconsistent statements 
regarding his alleged head injuries, the Board is unable to 
afford the Veteran's statements any probative value with 
respect to the question of whether there has been a 
continuity of symptomatology since service.  See Caluza v. 
Brown, 7 Vet. App. 478, 511 (1995), see also Savage, supra.

In sum, there is no evidence of a head injury during active 
service and there is no medical opinion relating the 
Veteran's current residuals of a head injury to active 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for residuals of a head injury.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for residuals of a head injury is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

III.	Service connection for a mood disorder

The Veteran contends that his current mood disorder is 
related to a head injury that he incurred during active 
service.  In considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for a 
mood disorder.  

In this case, the service treatment records are completely 
negative for any notation, diagnosis, or documentation of a 
mood disorder.  Indeed, the February 1981 annual examination 
report shows that the Veteran's psychological condition was 
clinically evaluated as normal.  Further, in the February 
1981 report of medical history, the Veteran checked no as to 
having experienced any depression or excessive worry.  Again, 
the August 1984 report of medical history shows that the 
Veteran checked no as to having experienced any depression or 
excessive worry.  The August 1984 separation examination 
report shows that the Veteran's psychological condition was 
clinically evaluated as normal and the report was negative 
for any notations or documentation of a mood disorder.  The 
Board does acknowledge, however, that the Veteran was sent to 
psychological consultation to determine whether the Veteran 
had a somatoform disorder due to his continued complaints of 
right flank pain.  In the June 1984 record, it was noted that 
the Veteran had mixed personality traits, which were 
psychological factors affecting his physical condition.  
However, again, there was no evidence of a mood disorder and 
no evidence of a head injury during active service.  

Following service, in the December 1985 VA treatment record, 
it was noted that there was a depression and psychogenic 
component to the Veteran's right flank pain and that the 
Veteran had mixed personality traits.  Moreover, the record 
shows that the Veteran had treatment at VA facilities over 
the years due to complaints of depression and alcohol abuse.  
However, there was no diagnosis of a mood disorder until VA 
treatment records dated in 1998, more than 10 years after 
separation from active service.  The Board finds this gap in 
time significant, and it weighs against the existence of a 
link between the Veteran's mood disorder and his time in 
active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical 
complaint when deciding a claim).

Despite the Veteran's complaints of depression and the 
current diagnosis of mood disorder, there is no medical 
evidence relating the current mood disorder to active 
service.  The Board recognizes that the medical evidence 
reveals numerous diagnoses of mood disorder, secondary to 
head trauma.  Indeed, in an April 2005 letter, the Veteran's 
physician, Dr. M.L.B., explained that the Veteran was 
permanently severely disabled with a diagnosis of mood 
disorder due to traumatic brain injury.  However, the 
physician did not specifically relate the Veteran's mood 
disorder to active military service.  In fact, Dr. M.L.B. did 
not make any reference to the date of the brain injury.  As 
noted previously, the Veteran has stated that he incurred 
head injuries during service and after service.  The Board 
notes that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Consequently, Dr. M.L.B.'s 
opinion is entitled to no probative value as to the etiology 
of the Veteran's mood disorder.   

Thus, the only evidence of record relating the Veteran's 
disability to active service is the Veteran's own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  With 
respect to the Veteran's statements that he suffered a head 
injury in service and had subsequent psychiatric problems, 
the Board notes that the Veteran is competent to give 
evidence about what he experienced.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, the Veteran, as a lay person, is not 
competent to testify that his current mood disorder was 
caused by active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Where a Veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.             38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, 
there is no evidence of psychosis within the first year of 
separation from active service, and therefore, presumptive 
service connection is not warranted.  

Finally, the Board recognizes the Veteran's argument that his 
mood disorder is secondary to the residuals of a head injury.  
Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  However, the Board has denied the Veteran's claim 
of service connection for residuals of a head injury and, 
therefore, the threshold legal requirement of a service-
connected disability has not been met.  Accordingly, the 
claim of service connection for a mood disorder as secondary 
to residuals of a head injury must be denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, there is no nexus relating the Veteran's current mood 
disorder to active service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
mood disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a mood disorder is not warranted.  
See 38 U.S.C.A.                § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened, and to this extent only, the appeal is 
granted.

Service connection for residuals of a head injury is denied.  

Service connection for a mood disorder is denied.  


REMAND

As noted previously, the record reveals that the Veteran 
specifically claimed service connection for a mood disorder.  
However, the Board notes that the current medical evidence of 
record also contains diagnoses of major depressive disorder 
and personality disorder.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Board denied a claim of service connection 
for posttraumatic stress disorder (PTSD) where the Veteran 
specifically requested service connection for PTSD, but the 
medical record also included diagnoses of an anxiety disorder 
and a schizoid disorder.  The Board had construed the claim 
narrowly and denied upon the absence of a current diagnosis 
of PTSD.  The United States Court of Appeals for Veterans 
Claims (Court), in vacating the Board's decision, pointed out 
that a claimant cannot be held to a "hypothesized diagnosis 
- one he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within 
the scope of the filed claim.  Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Notably, while the 
claim was adjudicated by the RO as a mood disorder, the 
Veteran has also been diagnosed with several other 
psychiatric disorders.  As indicated under Clemons, these 
other diagnoses must be considered part of the underlying 
claim.  To date, however, the RO has only adjudicated the 
claim as to whether the Veteran is entitled to service 
connection for a mood disorder.  Furthermore, the RO has not 
provided notification addressing what is needed for the 
Veteran's claim for an acquired psychiatric disorder as the 
record shows that claims of service connection for 
depression, personality disorder, and PTSD were previously 
denied by a May 1999 rating decision.  In Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006), the Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The duty to notify requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As the Veteran has not received Kent 
notice, corrective notification action, as well as further 
adjudication, is therefore needed.  38 C.F.R. §§ 3.159(b), 
19.9.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided proper 
notification, to include Kent notice, with 
respect to his claim for an acquired 
psychiatric disorder, other than a mood 
disorder.    

2.  After conducting any development 
deemed appropriate, readjudicate the issue 
on appeal.  If any benefit sought is not 
granted, and if the Veteran timely appeals 
the denial, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
record should then be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


